DETAILED ACTION
“Roll Molding Device” 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
Response to Amendment
	The amendments filed on December 22, 2020 have been entered. Claims 1-2 have been amended and claims 1-7 remain pending in the instant application. 
Claim Objections
	The claim objections set forth in the Final Office Action (mailed 09/02/2020) have been overcome by Applicant’s amendments to the Claims (filed 12/22/2020). As such, the claim objections previously set forth are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a pressing roller abutting against an outer circumferential portion of a side opposite to a point of contact of the floating roller with the fixed roller” renders the scope of the claim indefinite as it is not clear which roller the pressing roller is contacting - the floating roller or the fixed roller? Because the pressing roller applies pressure to the floating roller - later in the claim - the “side” is considered to be the “side of the floating roller” for examination purposes. 
Claims 2-7 are rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 4,006,617).
Regarding Claim 1
Foster discloses a roll-molding device (fig. 6) comprising: 
two parallel roller shafts (31/33; fig. 8); 
a fixed roller (rollers 39/41) concentrically disposed with respect to one (31) of the two roller shafts (col. 6, ln. 11-15);

a pressing roller (191, fig. 10) butting against an outer circumferential portion on a side opposite to a point of contact of the floating roller (45/47) with the fixed roller (35; col. 11, ln. 49-52); and 
an actuator (181, fig. 8) pressing the floating roller (45/47) toward the fixed roller (39/41) via the pressing roller; 
wherein the floating roller (45/47) is provided with two movable roller faces (45/47) for the fixed roller (45/47) that move in an axial direction, so that an axial gap between the movable roller faces (45/47) for the floating roller (45/47) changes to change a roller width of the floating roller (col. 6, ln. 16-21 & col. 7, ln. 25-33);
wherein an axial pressing force is given to the two movable roller faces (45/47) for the floating roller (45/47), and the axial gap between the movable roller faces (45/47) for the floating roller (45/47) is controlled to be opened (col. 6, ln. 15-38); and 
wherein the floating roller (45/47) as a whole is disposed to be eccentric with the clearance with respect to the other one (33) of the roller shafts (31/33; as shown in figs. 2A and 2B).
Regarding Claim 2
Foster discloses the roll-molding device according to Claim 1.
Foster further teaches wherein a plurality of pressing rollers (191) are disposed in a distributed manner at a plurality of symmetrical positions across an axial center connecting line, which connects axial center lines of the two roller shafts (31/33) to each 
Regarding Claim 3
Foster discloses the roll-molding device according to Claim 2.
Foster further teaches that the roll-molding device further comprises a common roller carrier (185, fig. 10; col. 11, ln. 38-41), wherein the plurality of pressing rollers (191) is pivotally supported by the common roller carrier (185) and the actuator (181) presses a position of intersection of the roller carrier (185) with the axial center connecting line in the axial view of the two roller shafts (31/33; col. 11, ln. 53-57).  
Regarding Claim 4
Foster discloses the roll-molding device according to Claim 1.
Foster further teaches that the roll-molding device further comprises: 
a pair of guide rollers (lowermost rollers (191) as shown in fig. 10) abutting against the outer circumferential portion of the floating roller (45/47) and pivotally supported on both sides of an axial center connecting line, which connects axial center lines of the two roller shafts (31/33) to each other, across the axial center connecting line within a range between a pivotal support position of the roller shaft where the floating roller is disposed and a pivotal support position of the pressing roller (see fig. 10).  
Regarding Claim 5
Foster discloses the roll-molding device according to Claim 1.
Foster further teaches wherein the actuator (181) applies a constant force, as a pressing force, the constant force changing only a sectional shape of a metallic material pinched between the fixed roller (39/41) and the floating roller (45/47) without impairing Examiner notes that the apparatus of Foster is considered to be capable of performing the intended use “changing only a sectional shape of a metallic material pinched between the fixed roller (39/41) and the floating roller (45/47) without impairing a plate thickness of the metallic material” because the apparatus of Foster comprises all of the claimed components that perform said function).
Regarding Claim 7 
Foster discloses the roll-molding device according to Claim 1.
Foster further teaches wherein the fixed roller (39/41) is provided with two movable roller faces (39/41) for the fixed roller (39/41) that move in an axial direction, so that an axial gap between the movable roller faces (39/41) for the fixed roller (39/41) changes to change a roller width of the fixed roller (col. 6, ln. 16-21 & 25-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 4,006,617) in view of Kubo et al (US 2016/0236255; hereafter Kubo).
Regarding Claim 6
Foster discloses the roll-molding device according to Claim 1.
Foster further teaches wherein a plurality of sets of the fixed rollers (39/41) and 
Foster does not specify wherein one of the fixed roller (39/41) and the floating roller (45/47) adjacent to each other and pivotally supported by one of the roller shafts includes a plurality of recessed portions for driving lining up in a circumferential direction, and the other of the fixed roller and the floating roller adjacent to each other and pivotally supported by the one of the roller shafts includes a plurality of projecting portions for driving loosely fitted into the recessed portions for driving, and wherein an eccentricity margin is provided between the recessed portion for driving and the projecting portion for driving to allow the floating roller to be eccentric.  
	However, Foster teaches that the shaft (31) of fixed roller (39/41) and the shaft (33) of floating roller (45/47) are both driven for rotation by rotary power source (87, fig. 6; col. 8, ln. 23-29). 
	Kubo discloses a roll-forming device wherein two rollers (3/4; fig. 3) on parallel shafts (31/41) comprise gears (51a/51b) which drive the shafts to rotate in synchronization (¶0075). Examiner notes that each gear has a recessed portion that meshes with a protruding portion of the opposite gear.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the roll-forming device of Foster wherein each roller includes a gear. One of ordinary skill in the art would have been .   
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that:
Foster does not disclose or suggest comprising "a floating roller as a whole is disposed to be eccentric with a clearance with respect to the other one of the two roller shafts and facing the fixed roller" and "wherein the floating roller is provided with two movable roller faces for the floating roller that move in an axial direction, so that an axial gap between the movable roller faces for the floating roller changes to change a roller width of the floating roller; and wherein an axial pressing force is given to the two movable roller faces for the floating roller, and the axial gap between the movable roller faces for the floating roller is controlled to be opened" as in the claimed invention.
	Examiner respectfully disagrees. These features are present in the roll-molding device of Foster, as detailed in the 35 USC 102(a)(1) rejection of claim 1, above. Examiner notes that in the previous rejection three rollers: 45/47/49 were referred to as the “floating roller;” in the current rejection, the floating roller is cited as rollers 45 and 47. Examiner notes that this roller pair satisfies all of the claimed structural and functional requirements of the “floating roller” as presently claimed. Nothing in the claims as presently recited obviates this interpretation. 
Conclusion
The references listed on the attached PTO-892 and not relied upon are cited to show roll-molding devices with similar structure to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Katie L. Parr/Examiner, Art Unit 3725          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725